On Writ of Certiorari to the Court of Appeal, Third Circuit, Parish of Beauregard.
The district court is ordered to provide the applicant with a copy of the transcript of the July 16, 2009 preliminary examination no later than May 17, 2010. The cover sheet identifying the names referred to in the transcript need not be provided. The district court’s order closing the courtroom and/or sealing all pre-trial proceed*757ings is reversed.1 See La. Const. art. I, § 22.

. The writ application in this case was filed in this Court on January 5, 2010. The information on the application sheet filled out by applicant’s counsel stated that it was not a "priority.” For this reason, the writ application was not handled as a priority and was not directed to the proper office until May 10, 2010, after receipt of counsel's letter stating that the matter was set for trial on May 17, 2010.